Citation Nr: 1338103	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for asthma, and if so, entitlement to that benefit.


REPRESENTATION

Veteran represented by:	Timothy Ward Murray, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to October 1968, including honorable service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the service connection claim for asthma.  Jurisdiction of the Veteran's claims file is currently at the Columbia, South Carolina RO.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1978 rating decision, the RO denied service connection for asthma.  

2.  Evidence received since the November 1978 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for asthma; such evidence is not cumulative or redundant of evidence already of record.

CONCLUSIONS OF LAW

1.  The November 1978 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the November 1978 rating decision denying service connection for asthma is new and material, and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the claim to reopen, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

Service connection for asthma was originally denied in a November 1978 rating decision.  The Veteran did not appeal the denial or submit relevant evidence during the appeal period.  As such, the decision became final.

The basis for the 1978 denial was that the Veteran's asthma preexisted service and was not aggravated thereby.  The Veteran filed his current claim to reopen in August 2011.  

The evidence of record at the time of the 1978 rating decision did not include any evidence showing any aggravation of the Veteran's asthma.  

Evidence received since the 1978 decision includes VA treatment records showing continued treatment for asthma, private treatment records, the Veteran's statements, records from the Social Security Administration (SSA), and a May 2012 VA respiratory examination.  The most important evidence received since the 1978 rating decision are the Veteran's statements of exposures and symptoms he encountered during service.  

Evidence of aggravation was one of the elements of service connection found to not be met at the time of the 1978 rating decision.  The Board considers the Veteran's statements submitted to VA and reported to the May 2012 VA examiner are both new and material.  New because they were not of record at the time of the 1978 rating decision, and material because they tend to show that the Veteran's asthma was aggravated by service.  These statements are presumed credible only for purposes of reopening the claim.  As such, new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for asthma.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened.


REMAND

In light of the reopening above, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for asthma.

Notably, the Veteran was afforded an inadequate respiratory examination in May 2012.  The examiner diagnosed asthma and provided a negative nexus onion as to direct service connection.  There is no opinion as to the theory of aggravation other than a general comment that the Veteran's 60-pack year history of smoking aggravated his asthma and there is no evidence of aggravation during service.  Finally, after the examination, the Veteran submitted additional argument and alleged exposures during service that he believed led to aggravated asthma.  

The Board finds that the May 2012 examination is inadequate inasmuch as the examiner provided a confusing opinion with respect to both direct and secondary service connection in addition to the Veteran's presentation of additional evidence with respect to his exposures while serving in Vietnam.  As such, the medical evidence of record is insufficient and the claim must be remanded for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

 Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the May 2012 examination or another qualified medical professional if that examiner is unavailable.  The examiner must review the entire claims file, including any pertinent evidence and answer the following questions: 

a) did the Veteran's claimed asthma clearly and unmistakably preexist service, and 

b) if so, did the asthma clearly and unmistakably not undergo an increase in severity beyond natural progression during service? 

The examiner is asked to specifically comment on the multiple times the Veteran was seen for asthma symptoms during service as well as the September 1968 discharge physical examination in which the examiner noted the Veteran had to stop a job because of chemical exposure that caused him to "cough, sneeze, and spit."  

The examiner is reminded that the "clearly and unmistakably" standard is an "onerous" standard and that any opinion rendered must be phrased in that terminology. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) ("[t]he clear-and-unmistakable-evidence standard is an 'onerous' one ... and requires that the no-aggravation result be 'undebatable'").

2.  Then, readjudicate the claim with consideration of all new evidence as well as any evidence, included in Virtual VA and VBMS.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


